     Laurie Ann Harms, Pro Se
 1   400 Del Antico Ave., #1211
     Oakley, California 94561
 2   Ph: 925-200-2711
     Fax: 925-627-0457
 3

 4
                                UNITED STATES BANKRUPTCY COURT
 5
                                NORTHERN DISTRICT OF CALIFORNIA
 6

 7                                                   ~   Case No.: 20-41442
     In re:
 8                               )                       NOTICE OF MOTION AND MOTION FOR
     LAURIE ANN HARMS,           )                       EXTENSION OF TIME TO FILE THE
 9                               )                       REMAINDER OF THE REQUIRED
              Debtor.            )                       DOCUMENTS LISTED ON FORM OFRDI;
10                               )                       MEMORANDUM OF POINTS AND
                                 )                       AUTHORITIES; AND DEC LARA TION(S)
11                               )                       OF LAURIE ANN HARMS IN SUPPORT
     ____________________________)                       THEREOF
12

13
                                 MOTION FOR EXTENSION OF TIME
14

15
              By this Motion Laurie Ann Harms seeks a "30-day" extension of time specified in FRBP
16
     1007 for filing the remainder of the required documents as listed on Form OFRDI in the Debtor's
17
     bankruptcy case.
18
     The grounds for this Motion are as follows:
19
         1. On September 01, 2020 a petition for relief under Chapter 13 of the United States
20
              Bankruptcy Code was filed by the Debtor.
21
         2. Pursuant to FRBP 1007 the deadline for filing the remainder of the required documents a
22
              listed on Form OFRDI with the Court is September 15, 2020.
23
         3. The Debtor requests an additional 30 days through and including October 15,2020 in
24
              which to file the documents specified in Paragraph 2 above.
25
         4. Cause exists to grant the Debtor's extension request as follows:
26
                 a. Amount of time required compiling required information, researching applicable
27
                     FRBP, Court rulings, and Local rules, including new requirements as of
28




     Case: 20-41442       Doc# 15     Filed: 09/14/20     Entered: 09/15/20 08:52:28    Page 1 of 5
                                      MOTION FOR EXTENSION OF TIME - I
 1                 December 1, 2017, and the need to possibly hire professional assistance to prepar
 2                 the required documents.
 3             b. There is a declared state of emergency related to the Covid-19 pandemic with
 4                 health orders in place in both the State of California, and County of Contra Costa
 5                 since at least March 17, 2020, making it difficult to compile the information
 6                 needed for the schedules.
 7      5. This Motion is timely in that the deadline specified in FRBP 1007 has not yet passed.
 8

 9          WHEREFORE Debtor requests the Court extend the time for filing the documents
10   described in Paragraph 2 above, to, and including Oc,f'obu l5,2020.
11

12
                                                     Dated this 15 th day of September, 2020
                                                                       ~ klltclll{~
13

14                                                                      Laurie Ann Harms, Pro Se
15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 20-41442    Doc# 15     Filed: 09/14/20     Entered: 09/15/20 08:52:28       Page 2 of 5
                                    MOTION FOR EXTENSION OF TIME - 2
 1

 2                       MEMORANDUM OF POINTS AND AUTHORITIES
 3

 4
                                                  I.
 5                                          INTRODUCTION

 6          By this Motion, Laurie Ann Harms seeks a "30-day" extension of time specified in FRBP

 7   1007 for filing the remainder ofthe required documents, as listed in Form OFRDI in the

 8   Debtor's Bankruptcy Case.

 9

10                                                  II.
11
                                                  FACTS

12
            On September 1, 2020 a Petition for relief under Chapter 13 of the United States

13
     Bankruptcy Code was filed by the Debtor. Pursuant to FRBP 1007, the deadline for filing the

14
     remainder of the required documents as listed on Form OFRDI with the Court is September 15,

15   2020. The Debtor requests an additional 30 days through and including October 15, 2020 in

16
     which to file the documents specified above. Cause exists to grant the Debtor's extension

17   requests as follows: Amount oftime required compiling required information, researching

18
     applicable FRBP, Court rulings, and Local rules, including new requirements as of December 1,

19   2017, and the need to possibly hire professional assistance to prepare the required documents.

20
     There is a declared state of emergency related to the Covid-19 pandemic with health orders in

21   place in both the State of California, and County of Contra Costa since at least March 17, 2020,

22   making it difficult to compile the information needed for the schedules. This Motion is timely in

23   that the deadline specified in FRBP 1007 has not yet passed.

24

25                                               III.
                                              ARGUMENT
26
            For cause shown, the Court can extend the time for filing all Petition documents; FRBP
27
     9006(b)(1). In the instant case, cause exists in that Debtor needs additional time to compile
28




     Case: 20-41442      Doc# 15      Filed: 09/14/20    Entered: 09/15/20 08:52:28        Page 3 of 5
                                     MOTION FOR EXTENSION OF TIME - 3
 1   required information, research applicable FRBP, Court rulings, and Local rules, including new
 2   requirements as of December 1,2017, and the need to possibly hire professional assistance to
 3   prepare the required documents. There is a declared state of emergency related to the Covid-19
 4   pandemic with health orders in place in both the State of California, and County of Contra Costa
 5   since at least March 17,2020, making it difficult to compile the information needed for the
 6   schedules.
 7


 8
                                                 IV.
 9                                           CONCLUSION

10          THEREFORE, Debtor's request for additional "30-day" extension of time for filing the

11   required documents should be granted.

12

13          WHEREFORE, Debtor respectfully requests the Court to grant the within Motion and
l4   enter its Order to extend the time for filing the required documents through and including

15   October 15,2020.

16
                                                      Dated this 15 th day of September, 2020
17

18

19

20

21

22

23

24

25

26

27

28




     Case: 20-41442      Doc# 15     Filed: 09/14/20     Entered: 09/15/20 08:52:28       Page 4 of 5
                                     MOTION FOR EXTENSION OF TIME - 4
 1                                              DECLARATION
 2

 3          I, Laurie Ann Harms declare as follows:
 4       1. This Declaration is made in support of the "Motion for Extension of Time" of Laurie Ann
 5          Harms which asks for an extension of time to file the remainder of the required
 6          documents listed on Form OFRDI in the Chapter 13 Petition.
 7      2. I am representing the debtor in the Chapter 13 Petition.
 8       3. On September 1, 2020 a Petition for relief under Chapter 13 of the United States
 9          Bankruptcy Code was filed by the Debtor LAURIE ANN HARMS.
10      4. Pursuant to FRBP 1007 the deadline for filing the remainder ofthe required documents
11          listed on Form OFRDI with the Court is September 15,2020.
12       5. The Debtor requests an additional 30 days through and including October 15,2020 in
13          which to file the documents specified in Paragraph 4.
14       6. Cause exists to grant the Debtor's extension request as follows: Amount oftime required
15          compiling required information, researching applicable FRBP, Court rulings, and Local
16          rules, including new requirements as of December 1, 2017, and the need to possibly hire
17          professional assistance to prepare the required documents. There is a declared state of
18          emergency related to the Covid-19 pandemic with health orders in place in both the State
19          of California, and County of Contra Costa since at least March 17, 2020, making it
20          difficult to compile the information needed for the schedules.
21

22          I declare under the penalty ofpeIjury under the laws of the United States of America that
23   the foregoing is true and correct.
24

25   Executed this 15th day of September, 2020 at Oakley California
26

27

28                                                          Laurie Ann Harms, Authorized Signatory



     Case: 20-41442       Doc# 15         Filed: 09/14/20   Entered: 09/15/20 08:52:28    Page 5 of 5
                                      MOT[ON FOR EXTENSION OF TIME - 5
